IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ERIE INSURANCE EXCHANGE                  : No. 34 EAL 2018
                                         :
                                         :
             v.                          : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
LITTLE DUCKLINGS DAY CARE                :
ASSOCIATES, LP, LITTLE DUCKLINGS         :
DAYCARE GP LLC AND LITTLE                :
DUCKLINGS DAYCARE & PRESCHOOL,           :
MARYANN C. TOLSON AND RICHARD            :
TOLSON, ANN MARIE DELUCA AND             :
MICHAEL DELUCA, THE ESTATE OF            :
CARMEN NERI AND MICHAEL G. NERI,         :
                                         :
                                         :
PETITION OF: THE ESTATE OF               :
CARMEN NERI; AND MICHAEL G. NERI         :


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of June, 2018, the Petition for Allowance of Appeal is

DENIED.